DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2022 has been entered.

Election/Restrictions
2.	Applicant’s election without traverse of 5A2-SC8 as the species of cationic ionizable lipid in the reply filed on 8/22/2022 is acknowledged.
Claims 1-75, 77, 91-96, 106, and 107 have been cancelled.  Claims 76, 97,100, 102, 105, 112, 117, and 119 have been amended.  Claims 120-123 are new.
	 Claims 76, 78-90, 97-105, and 108-123 are pending and under examination.




3.	The rejection of claims 76-90, 92, 93, and 95-107 under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PNAS, 2016, 113: 520-525; cited on the IDS filed on 3/22/2021), in view of both Li et al. (Nano Lett., 2015, 15: 8099-8107) and Guild et al. (PGPUB 2013/0195967), as evidenced by Sundaram et al. (Chem. Sci., 2014, 5: 200-205) is withdrawn in response to the amendment to claims 76 and 105 introducing the limitation of polymer-conjugated lipid within the range of 1-6 mol%.

Claim Objections
4.	Claim 76 and 105 are objected to because of the recitations “a degradable diacyl” (line 49), “a degradable diacyl group” (line 76), and “a chain of repeating units” (line 95).  Appropriate correction to “a degradable diacyl group”, “the degradable diacyl” and “the chain of repeating units” is required.

New Rejections
Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 76, 78-90, 97-105, and 108-123 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 76 and 105 recite a compound of having the formula: Core-(Repeating Unit)n-terminating Group (Formula I) indicating that, in Formula I, “n” represents the number of repeating units (which is consistent with the recitation of “chain of repeating units” in line 95).  However, the claims further recites that “n” is the number of linker groups present in the repeating unit, creating confusion over the meaning of “n”.
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.
Claims 78-90, 97-104, and 108-123 are rejected for being dependent from the rejected claims 76 and 105 and also for failing to further clarify the basis of the rejection.

7.	Claims 97, 112, and 117 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 97 and 112 recite the limitation "said phospholipid" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 100, 118, and 119 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, by reciting a polymer-conjugated lipid concentration within the range of 0.25-12.5 mol%, claim 100 broadens the subject matter of the parent claim 76, which is limited to a range of 1-6 mol%. 
By reciting cationic ionizable lipid at a range of about 5-40 mol%, claim 118 broadens the subject matter of the parent claim 105, which is limited to a range of 5-30 mol%. 
By reciting cationic ionizable lipid at a range of about 5-30 mol%, claim 118 fails to further limit the subject matter of the parent claim 105, which already recites this range.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 76, 78-90, 97-105, and 108-123 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (PNAS, 2016, 113: 520-525), in view of Guild et al. (PGPUB 2013/0195967).
Zhou et al. teach lipid nanoparticles (LPNs) comprising the ionizable dendrimer 5A2-SC8, the phospholipid DSPC, cholesterol, and PEG2000-lipid at a molar ratio of 50:38:10:2 and using the nanoparticles to intravenously deliver therapeutic miRNA or siRNA to the liver of a subject in need of therapy; the weight ratio between the mi/siRNA and the dendrimer is 1:25 and the nanoparticles are delivered via intravenous injection (claims 76, 97-101, 103-105, 108-117, and 120-123) (see p. 521, Fig. 1; paragraph bridging p. 521 and 522; p. 522, column 2, first full paragraph; p. 523-524; see the attached Supporting Information, Dendrimer-small RNA formulation for in vivo studies, In vivo toxicity evaluation and Let-7g therapeutic studies, and Fig. S26).  
Zhou et al. do not teach mRNA.  Guild et al. teach that LNPs are suitable for mRNA delivery; Guild et al. teach that urea cycle disorders (genetic disorders characterized by non-functional urea cycle enzymes and liver damage) could be treated via the repeated administration of mRNAs encoding functional urea cycle enzymes, where administration could be intravenous (see [0007]-[0012]; [0035]; [0058]; [0064]; [0071]; [0073]; [0076]; [0084]-[0085]; [0091]; [0094]; [0134]-[0135]).  Based on these teachings, one of skill in the art would have found obvious to use the LNPs of Zhou et al. to intravenously deliver an mRNA encoding a functional urea cycle enzyme to a subject affected by a urea cycle disorder to achieve the predictable result of treating the disorder by expressing the functional enzyme in the liver of the subject (claims 78-88).  
Furthermore, Guild et al. teach optimizing the molar ratio between the different LNP based on the characteristics of the selected lipids and nucleic acid to be delivered and exemplifies ratios of cationic lipid, DSPC, cholesterol, and PEG-lipid of 25:33:40:2 and 25:31:40:4 and N/P ratios of up to 10: 1 or less (claims 76, 90, 102, 105, 118, and 119) (see [0064]; [0099]-[0100]; [0106]).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and optimize the LNPs of Zhou et al. for mRNA delivery as taught by Guild et al.; one of skill in the art would have also found obvious to start optimization by using the molar and N/P ratios taught by Guild et al.as suitable for mRNA delivery to achieve the predictable result of obtaining a composition suitable for protein replacement therapy when protein replacement therapy was needed.  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II). 
With respect to claim 89, the method taught by the cited prior art must necessarily result in at least 40% of hepatocytes expressing the mRNA because all that is required to achieve such is to administer the LPNs to the subject.  The instant specification does not teach more than this.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
12.	The arguments are addressed to the extent that they pertain to the new rejection.
The arguments addressing Zhou individually are not found persuasive because Zhou does not have to teach every claim limitation.

13.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633